Per Curiam.
A suit was commenced under the laws providing for service of process upon non-resident automobilists ifi actions growing out of injuries received by residents of this state by reason of automobile accidents occurring within the state. Pamph. L. 1924, p. 517 (amended 1927, p. 441).
The plaintiff’s residence is alleged to be at New Brunswick, New Jersey. A motion to strike the complaint, on the ground that the plaintiff was not a resident of this state, was made and testimony taken before one of the justices of this court, who denied the motion.
It appears that the plaintiff, a poor man, was injured in an automobile accident in this state. He had been a resident of Brooklyn, New York. He was taken to a New Brunswick *260hospital and was rather fretful while there and desired to return to Brooklyn. Eriends found him employment at South River, New Jersey. He went to this work when he was discharged from the hospital. He has kept his residence at New Brunswick, and has been continually working at South River.
We think'that whether the word "resident” as used in the statute means those domiciled in this state or merely those residing here, that the judgment of the single justice was proper. However, the term may have been used, the mental attitude and the intention of the plaintiff is largely determinative of the question of residence or domicile. The record shows a determination to reside and work in Middlesex county, accompanied by an actual abode and a place of employment. This would be quite sufficient to show plaintiff’s mental attitude and his intention with respect to the matter. The justice hearing the testimony could, with much greater preciseness, determine the shades of meaning intended from the language used than we.
The motion for the rule will be denied and the order denying the motion to set aside the service of summons will be affirmed.